Yanderburgh, J.
The defendants appeal from the judgment in this case. The record contains the judgment-roll, with the findings of fact and law of the district court. But there is no statement of *18the case or bill of exceptions. The sole ground of- error urged by appellants in argument before this court is the rejection of certain evidence on the trial. The judge, in his decision, sets forth the evidence in question, and his rulings thereon and defendants’ exception. It is insisted by the respondent that the exception is not properly before us, and that it cannot be considered on this appeal. In this he is correct. Such exceptions can only be brought before this court for review upon a case or bill of exceptions. Bazille v. Ullman, 2 Minn. 110, (134;) Teller v. Bishop, 8 Minn. 195, (226;) Dartnell v. Davidson, 16 Minn. 477, (530;) Stewart v. Cooley, 23 Minn. 347.
Judgment affirmed.